DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 
Claims 1-20 are objected to because of the following informalities: 
Claim 1 lines 8 and 11 have a semicolon “;” after the terms “and” and “wherein”, respectively.  The semicolon in these instances raise confusion as they don’t clearly separate the two related independent clauses.  Similar objection applies to claims 6, 11 and 16.
Claim 1 line 14 recites “the SI message”.  It is unclear if “the SI message” is part of the SI message(s) introduced in claim 1 lines 5-6, where each SI message(s) comprises at least one second type SIB or a separate SI message.   Similar objection applies to claims 3-6, 8-11, 13-16 and 18-20.
Claim 2 recites “the system information”.  There is insufficient antecedent basis for this imitation in the claim, it is suggested to introduce “a system information” earlier in the claim.   Similar objection applies to claims 7, 12 and 17.
Claim 4 recites “the maximum number”.  There is insufficient antecedent basis for this imitation in the claim, it is suggested to introduce “a maximum number” earlier in the claim.   Similar objection applies to claims 5, 6, 9, 10, 14-16 and 19-20.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2017/0251500 A1, hereinafter “Agiwal”).
As to claim 1:
Agiwal discloses a wireless terminal that communicates over a radio interface (UE transmitting and receiving signals; [0018]; [0050]; [0059]) with a radio access node of a radio access network (RAN) (BS; [0019]; [0050]; [0059]), the wireless terminal comprising: 
receiver circuitry (transceiver; [0018]) configured to receive a first type system information (SI) block (SIB) (“UE acquires first category (also referred as minimum SI or essential SI) from broadcasted information”; see [0050]; [0076]), the first type SIB comprising:  
5availability and scheduling information of SI message(s), each of the SI message(s) comprising at least one second type SIB (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; “The length of SI response window is provided in minimum SI or essential SI… The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0053]; [0008] note: second category/other SI = second type SIB):   
an indication of a delivery mode for each of the SI message(s), the delivery mode being either broadcast or on-demand basis (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]), and; 
a number of transmission opportunities allowed for an SI message acquisition 10process to acquire an SI message (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as a number of transmission opportunities allowed); 
processor circuitry (processor; [0018]) configured to perform the SI message acquisition process wherein (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum”; see Figs. 1 and 9-10; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message”);  
the SI message acquisition process is terminated after the number of transmission opportunities consumed for the SI message acquisition process without a successful reception of the SI message (“the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs. If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request”; [0059]; [0087] the examiner interprets within the window as the “the number of transmission opportunities consumed for the SI message acquisition process”.  The examiner also interprets the UE no longer listening/monitoring during the specified window (since the UE only listens/monitors during the specified window) as “the SI message acquisition process is terminated”). 
As to claim 4:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is on-demand basis (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is not periodically broadcasted (or provided on demand) then UE sends request to base station (BS) to receive that SI”; [0054]), the number of transmission opportunities indicates the maximum number of transmission (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 5:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is broadcast (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is periodically broadcasted (or not provided on demand) then UE acquires the SI from the periodic broadcast using the scheduling information included in first category (also referred as minimum SI or essential SI), in operation S110”; [0054]; [0059]), the number of transmission opportunities indicates the maximumSLA3822_ 6112-0178 85 number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after receiving the first type SIB (“The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand”; see [0059]; [0125]; [0150]; [0218]).
As to claim 6:
Agiwal discloses a radio access node of a radio access network (RAN) that communicates over a radio interface (BS transmitting and receiving signals; [0019]; [0050]; [0059]) with a wireless terminal (UE; [0018]; [0050]; [0059]), the radio access node comprising: 
transmitter circuitry (transceiver; [0019]) configured to transmit a first type system information (SI) block (SIB) (“UE acquires first category (also referred as minimum SI or essential SI) from broadcasted information”; see Figs. 1, 9-10; [0050]; [0076] note: BS broadcasts), the first type SIB comprising:  
5availability and scheduling information of SI message(s), each of the SI message(s) comprising at least one second type SIB (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; “The length of SI response window is provided in minimum SI or essential SI… The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0053]; [0008] note: second category/other SI = second type SIB); 
an indication of a delivery mode for each of the SI message(s), the delivery mode being either broadcast or on-demand basis (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]), and; 
(“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; see Figs. 1 and 9-10; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as a number of transmission opportunities allowed); 
processor circuitry (processor; [0019]) configured to generate an SI message (BS transmits SI-response; see Figs. 1 and 9-10; [0058]-[0059]), and; 
the transmitter circuitry (transceiver; [0019]) further configured to transmit the SI message (BS transmits SI-response; sees Fig. 1 and 9-10; [0058]-[0059]) based on the indication of the delivery mode for the SI message (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]) and the number of transmission opportunities (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] note: the examiner interprets the SI window/response window as a number of transmission opportunities), wherein;  
15the number of transmission opportunities indicates the maximum number of transmission opportunities that the wireless terminal can use for the SI message acquisition process (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 9:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is on-demand basis (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is not periodically broadcasted (or provided on demand) then UE sends request to base station (BS) to receive that SI”; [0054]), the number of transmission opportunities indicates theSLA3822_ 6112-0178 86 maximum number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after the wireless terminal requests the SI message (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 10:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is broadcast (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is periodically broadcasted (or not provided on demand) then UE acquires the SI from the periodic broadcast using the scheduling information included in first category (also referred as minimum SI or essential SI), in operation S110”; [0054]; [0059]), the number of transmission opportunities indicates the maximum number of (“The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand”; see [0059]; [0125]; [0150]; [0218]).
As to claim 11:
Agiwal discloses a method for a wireless terminal that communicates over a radio interface (UE transmitting and receiving signals; [0018]; [0050]; [0059]) with a radio access node of a radio access network (RAN) (BS; [0019]; [0050]; [0059]), the method comprising: 
receiving a first type system information (SI) block (SIB) (“UE acquires first category (also referred as minimum SI or essential SI) from broadcasted information”; see [0050]; [0076]), the first type SIB comprising:  
5availability and scheduling information of SI message(s), each of the SI message(s) comprising at least one second type SIB (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; “The length of SI response window is provided in minimum SI or essential SI… The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0053]; [0008] note: second category/other SI = second type SIB); 
an indication of a delivery mode for each of the SI message(s), the delivery mode being either broadcast or on-demand basis (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]), and; 
a number of transmission opportunities allowed for an SI message acquisition 10process to acquire an SI message (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as a number of transmission opportunities allowed); 
performing an SI message acquisition process, wherein (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum”; see Figs. 1 and 9-10; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message”); 
the SI message acquisition process is terminated after the number of transmission opportunities consumed for the SI message acquisition process without a successful reception of the SI message (“the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs. If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request”; [0059]; [0087] the examiner interprets within the window as the “the number of transmission opportunities consumed for the SI message acquisition process”.  The examiner also interprets the UE no longer listening/monitoring during the specified window (since the UE only listens/monitors during the specified window) as “the SI message acquisition process is terminated”). 
As to claim 14:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is on-demand basis (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is not periodically broadcasted (or provided on demand) then UE sends request to base station (BS) to receive that SI”; [0054]), the number of transmission opportunities indicates the maximum number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after requesting the SI message  (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 15:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is broadcast (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is periodically broadcasted (or not provided on demand) then UE acquires the SI from the periodic broadcast using the scheduling information included in first category (also referred as minimum SI or essential SI), in operation S110”; [0054]; [0059]), the number of transmission opportunities indicates the maximumSLA3822_ 6112-0178 85 number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after receiving the first type SIB (“The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand”; see [0059]; [0125]; [0150]; [0218]).
As to claim 16:
Agiwal discloses a method for a radio access node of a radio access network (RAN) that communicates over a radio interface (BS transmitting and receiving signals; [0019]; [0050]; [0059]) with a wireless terminal (UE; [0018]; [0050]; [0059]), comprising: 
(“UE acquires first category (also referred as minimum SI or essential SI) from broadcasted information”; see Figs. 1, 9-10; [0050]; [0076] note: BS broadcasts), the first type SIB comprising:  
5availability and scheduling information of SI message(s), each of the SI message(s) comprising at least one second type SIB (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; “The length of SI response window is provided in minimum SI or essential SI… The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0053]; [0008] note: second category/other SI = second type SIB); 
an indication of a delivery mode for each of the SI message(s), the delivery mode being either broadcast or on-demand basis (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]), and; 
a number of transmission opportunities for an SI message acquisition process to 10acquire an SI message (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; see Figs. 1 and 9-10; [0059]; [0088] note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as a number of transmission opportunities allowed); 
generating an SI message (BS transmits SI-response; see Figs. 1 and 9-10; [0058]-[0059]), and; 
further transmitting the SI message (BS transmits SI-response; sees Fig. 1 and 9-10; [0058]-[0059]) based on the indication of the delivery mode for the SI message (“Network signals in first category of system information i.e. in Minimum SI or essential SI whether the system information in the second category is periodically broadcasted or provided on demand”; [0050]; [0053]; [0008]) and the number of transmission opportunities (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] note: the examiner interprets the SI window/response window as a number of transmission opportunities), wherein; 
the number of transmission opportunities indicates the maximum number of 15transmission opportunities that the wireless terminal can use for the SI message acquisition process (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 19:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is on-demand basis (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is not periodically broadcasted (or provided on demand) then UE sends request to base station (BS) to receive that SI”; [0054]), the number of transmission opportunities indicates theSLA3822_ 6112-0178 86 maximum number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after the wireless terminal requests the SI message (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088] see also Fig. 1 and 17; note: the examiner interprets the UE monitoring/listening during the SI window/response window for receiving the requested SIBs as “ SI message acquisition process to acquire an SI message” and the SI window/response window as the maximum number of transmission opportunities).  
As to claim 20:
Agiwal discloses wherein, in a case that the delivery mode of the SI message is broadcast (“If first category (also referred as minimum SI or essential SI) of system information indicates that SI which UE wants to acquire is periodically broadcasted (or not provided on demand) then UE acquires the SI from the periodic broadcast using the scheduling information included in first category (also referred as minimum SI or essential SI), in operation S110”; [0054]; [0059]), the number of transmission opportunities indicates the maximum number of transmission opportunities that the wireless terminal can use for the SI message acquisition process after the wireless terminal receives the first type SIB (“The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand”; see [0059]; [0125]; [0150]; [0218]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 2017/0251500 A1) in view of Vajapeyam et al. (US 2017/0127470 A1, hereinafter “Vajapeyam”).
As to claim 2: 
Agiwal discloses the invention set forth above, but does not explicitly disclose wherein the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged.  
	Vajapeyam discloses the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged (“The base station may use one of two mechanisms for notifying the UE that first information in certain SIBs 508 in BCCH modification period (n) 502 will change, e.g., to SIBs 510, in the upcoming BCCH modification period (n+1) 504. The information in other SIBs 506 may remain unchanged between the modification periods. The base station may transmit a paging message that includes a flag indicating whether or not the SI has changed”; Fig. 5; [0053]-[0059]).  
(Vajapeyam; [0011]; [0059]). 
As to claim 7:   
Agiwal discloses the invention set forth above, but does not explicitly disclose wherein the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged.  
	Vajapeyam discloses the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged (“The base station may use one of two mechanisms for notifying the UE that first information in certain SIBs 508 in BCCH modification period (n) 502 will change, e.g., to SIBs 510, in the upcoming BCCH modification period (n+1) 504. The information in other SIBs 506 may remain unchanged between the modification periods. The base station may transmit a paging message that includes a flag indicating whether or not the SI has changed”; Fig. 5; [0053]-[0059]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vajapeyam into Agiwal’s system/method as it would allow the transmission opportunities to comprise modification periods, a modification period being a preconfigured time duration where the content of the (Vajapeyam; [0011]; [0059]). 
As to claim 12:
Agiwal discloses the invention set forth above, but does not explicitly disclose wherein the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged.  
	Vajapeyam discloses the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged (“The base station may use one of two mechanisms for notifying the UE that first information in certain SIBs 508 in BCCH modification period (n) 502 will change, e.g., to SIBs 510, in the upcoming BCCH modification period (n+1) 504. The information in other SIBs 506 may remain unchanged between the modification periods. The base station may transmit a paging message that includes a flag indicating whether or not the SI has changed”; Fig. 5; [0053]-[0059]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vajapeyam into Agiwal’s system/method as it would allow the transmission opportunities to comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to adequately alert a UE about whether or not the SI has change (Vajapeyam; [0011]; [0059]). 
As to claim 17:

	Vajapeyam discloses the transmission opportunities comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged (“The base station may use one of two mechanisms for notifying the UE that first information in certain SIBs 508 in BCCH modification period (n) 502 will change, e.g., to SIBs 510, in the upcoming BCCH modification period (n+1) 504. The information in other SIBs 506 may remain unchanged between the modification periods. The base station may transmit a paging message that includes a flag indicating whether or not the SI has changed”; Fig. 5; [0053]-[0059]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vajapeyam into Agiwal’s system/method as it would allow the transmission opportunities to comprise modification periods, a modification period being a preconfigured time duration where the content of the system information is unchanged.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to adequately alert a UE about whether or not the SI has change (Vajapeyam; [0011]; [0059]). 

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 2017/0251500 A1) in view of Webb et al. (US 2016/0345314  A1, hereinafter “Webb”).
As to claim 3:	  
(“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0223] see also Fig. 1 and 17; note: the examiner interprets the SI window/response window as a number of transmission opportunities allowed), but does not explicitly discloses windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted.  
	However, Webb discloses the transmission opportunities comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted (“In LTE the SI messages are transmitted within periodically occurring time domain windows (referred to as SI-windows) using dynamic scheduling. Each SI message is associated with a SI-window and the SI-windows of different SI messages do not overlap. That is, within one SI-window only the corresponding SI message is transmitted. The length of the SI-window is common for all SI messages, and is configurable”; [0065]; [0105]-[0109]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Webb into Agiwal’s system/method as it would allow the transmission opportunities to comprise SI windows, the Si windows being (Webb; [0073]).
As to claim 8:  
Agiwal discloses wherein the transmission opportunities comprise SI window (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0223] see also Fig. 1 and 17; note: the examiner interprets the SI window/response window as a number of transmission opportunities allowed), but does not explicitly discloses windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted.   
	However, Webb discloses the transmission opportunities comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted (“In LTE the SI messages are transmitted within periodically occurring time domain windows (referred to as SI-windows) using dynamic scheduling. Each SI message is associated with a SI-window and the SI-windows of different SI messages do not overlap. That is, within one SI-window only the corresponding SI message is transmitted. The length of the SI-window is common for all SI messages, and is configurable”; [0065]; [0105]-[0109]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Webb into Agiwal’s system/method as it would allow the transmission opportunities to comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted. Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve coverage for terminal devices as well as increase likelihood of successful decoding (Webb; [0073]).
As to claim 13:
Agiwal discloses wherein the transmission opportunities comprise SI window (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0223] see also Fig. 1 and 17; note: the examiner interprets the SI window/response window as a number of transmission opportunities allowed), but does not explicitly discloses windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted.  
(“In LTE the SI messages are transmitted within periodically occurring time domain windows (referred to as SI-windows) using dynamic scheduling. Each SI message is associated with a SI-window and the SI-windows of different SI messages do not overlap. That is, within one SI-window only the corresponding SI message is transmitted. The length of the SI-window is common for all SI messages, and is configurable”; [0065]; [0105]-[0109]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Webb into Agiwal’s system/method as it would allow the transmission opportunities to comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted. Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve coverage for terminal devices as well as increase likelihood of successful decoding (Webb; [0073]).
As to claim 18:
Agiwal discloses wherein the transmission opportunities comprise SI window (“One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs…. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI”; [0059]; [0088]; [0223] see also Fig. 1 and 17; note: the examiner interprets the SI window/response window as a number of transmission opportunities allowed), but does not explicitly discloses windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted.  
	However, Webb discloses the transmission opportunities comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted (“In LTE the SI messages are transmitted within periodically occurring time domain windows (referred to as SI-windows) using dynamic scheduling. Each SI message is associated with a SI-window and the SI-windows of different SI messages do not overlap. That is, within one SI-window only the corresponding SI message is transmitted. The length of the SI-window is common for all SI messages, and is configurable”; [0065]; [0105]-[0109]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Webb into Agiwal’s system/method as it would allow the transmission opportunities to comprise SI windows, the Si windows being periodically occurring time domain windows, in each of the SI windows the SI message being transmitted. Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve coverage for terminal devices as well as increase likelihood of successful decoding (Webb; [0073]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shih et al. (US 2021/0051568 A1) describes a similar invention where the user monitors a duration, e.g., a certain number (whose value is indicated by broadcast monitoring duration) of SI-windows or modification periods, for SI acquisition. (see [0110]). 
Kimet al. (US 2019/0166622 A1) describes a similar invention where other system information is provided on-demand or periodically broadcasted (see Fig. 8; [0083]).
Ingale et al. (US 2019/0223094 A1) describes a similar invention where other system information is provided on-demand or periodically broadcasted using SI windows (see Fig. 4a/b; [0165]-[0171]). 
Lee et al.  (US 2020/0178141 A1) describes a similar invention where a minimum SI (SIB1) includes information regarding the availability and scheduling (e.g. periodicity, SI-window size) of other SIBs. Also, the SIB1 may indicate whether they (i.e. other SIBs) are provided via periodic broadcast basis or only on -demand basis. If other SIBs are provided on -demand then SIB1 may include information for the UE to perform SI request. SIBs other than SystemInformationBlockType1 may be carried in SystemInformation (SI) messages, which are transmitted on the DL-SCH. Each SI message is transmitted within periodically occurring time domain windows (referred to as SI-windows) (see [0120]-[0121]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476